DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement filed 27 October 2021 has been considered.

Allowable Subject Matter
Claims 2-11 are allowed.
With respect to independent claim 2, the prior art does not disclose, in the claimed environment, a cell culture vessel comprising a top plate, a bottom tray, a manifold, and a plurality of vertically spaced and aligned cell growth chambers defined by a gas permeable, liquid impermeable bottom surface and a top surface, wherein the vessel further includes a plurality of tracheal spaces in gaseous communication with the external environment through a plurality of openings, and wherein each opening is defined by supports extending vertically between side walls and end walls of adjacent cell growth chambers.  The Toner, Rose and Wilson references are believed to be the closest prior art for the reasons expressed in previous office actions.  However, Applicant’s arguments filed 06 July 2020 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799